COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00211-CV


CLAUDE L. DAILEY, JR.                                               APPELLANT

                                       V.

PATRICIA ANN DAILEY                                                  APPELLEE


                                    ----------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Appellant Claude L. Dailey, Jr. attempts to appeal temporary orders in a

divorce suit that state they are effective only until the final decree is

rendered. We notified the parties of our concern that this court may not have

jurisdiction over the appeal because the orders did not appear to be

appealable. We informed the parties that unless appellant or any party desiring

to continue the appeal filed a timely response with the court showing grounds for

      1
       See Tex. R. App. P. 47.4.
continuing the appeal, we would dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 44.3.

      We received a response, but it does not show grounds for continuing the

appeal. Temporary orders are not appealable interlocutory orders. See Tex.

Fam. Code Ann. § 105.001(e) (West 2008); see also Tex. Civ. Prac. & Rem.

Code Ann. § 51.014(a) (West 2008) (listing types of appealable interlocutory

orders); In re J.W.L., 291 S.W.3d 79, 83 (Tex. App.––Fort Worth 2009, orig.

proceeding [mand. denied]) (noting that temporary order is not appealable).

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).


                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 4, 2011




                                       2